LACOMBE, Circuit Judge.
I concur in what seems to be the unconstrained opinion of the Board of General Appraisers, namely, that the addition of this colored glaze to the earthenware has “decorated” it within the meaning of the statute, although but a single color is shown. Indeed, it wóuld seem upon the proofs to be a reasonable conclusion that the earthenware is “stained,” although the stain is in the glaze, not in the substructure. Evidently the word “stained” has no special trade meaning. I do not concur, however, in the final conclusion of the board that they are constrained by former decisions of the courts to hold that the importations are “plain.” Neither Koscherak v. U. S., 98 Fed. 596, 39 C. C. A. 166, nor U. S. v. Thurnauer, 159 Fed. 122, 86 C. C. A. 86, requires such a holding.
The decision is reversed.